DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Applicant’s amendment filed 9/11/2020 has been entered. The previous objection to the drawings is hereby withdrawn due to amendment. Claims 1 and 3-16 remain pending in the application, with claim 2 being cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Furthermore, while the “masking layer” is briefly mentioned in ¶0073, it is described as a layer of black ink on the rear of the plastic layer. How does this stop light from bleeding into the space below the second signage from the side? Conceivably, the first and second signage areas are on the same layer, each on its own half. When the switchable illumination means illuminates the first signage area, how does a black ink layer on a rear surface stop light from transmitting from the side within the plastic layer? Additionally, in the amended drawings provided, #27 now is the masking layer. However, in the originally filed disclosure, the black ink layer was simply on the rear surface #28. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Due to the 35 USC 112 (a) issues surrounding these claims, it is unclear as to the metes and bounds of the claims and the claims are considered indefinite. Is there a new photoluminescent material that is being claimed? How does it stay illuminated “at all times”? 
Claims 3-11 and 13-16 are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al. (US 2001/0053071) (Yoda) in view of Kuykendall et al. (US 6,656,566) (Kuykendall).
	Referring to Claim 1: Yoda teaches an aircraft passenger service unit signage placard adapted to be retrofitted to a passenger service unit (Figure 3; ¶0002), the placard comprising at least a first signage area (Figure 1, #34b) and a second signage area (Figure 1, #34a), wherein the first signage area is arranged and configured to be illuminated by a switchable illumination means in the passenger service unit (¶0042), and wherein the switchable illumination means of the first signage area (Figure 3, #34b) is separated from the second signage area (Figure 3, #34a) by a masking layer (Figure 3, #12a) such that the switchable illumination means does not illuminate the second signage area (¶0036). Yoda does not teach that the second signage area has a photoluminescent material. Kuykendall teaches a safety sign with a placard comprising a first layer, a second layer, and a photoluminescent material provided on at least one of the first or second layers, wherein the placard comprises a signage area which is configured to be illuminated by the photoluminescent material such that at least one icon is illuminated when charged (col. 4, lines 14-18). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Kuykendall 
	Referring to Claims 3-5, 7, and 8: Yoda does not teach the structure of the layers and the photoluminescent layer. Kuykendall teaches a safety sign with a color modifier applied to at least one of a first and second layer (col. 3, lines 57-61); wherein the color modifier is an ink wash screen printed onto a plastic sheet or a colored filter (col. 4, lines 19-21), wherein the photoluminescent material is co-extruded with one of the first and second layers (col. 3-4, lines 63-18); wherein the photoluminescent material comprises a photoluminescent pigment and a fluorescent dye (col. 1, lines 25-29; col. 3, lines 59-61). It would have been an obvious matter of design choice to pick a desired color of the photoluminescent material for the intended end use. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Kuykendall into the invention of Yoda in order to provide a safety sign that functions in the event of power failure as is commonly known in the art.
	Referring to Claim 9: Yoda further teaches that the second signage area (Figure 3, #34a) comprises a “no-smoking” icon (Figure 3. A1).
	Referring to Claim 10: Yoda does not teach a further signage area, but it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to include as many signage areas as necessary to convey the intended information to an end user. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US 2001/0053071) in view of Kuykendall (US 6,656,566) as applied to claim 1 above, and further in view of Broelemann (US 2004/0055193).
	Yoda does not teach the materials of the layers. Kuykendall teaches a placard with a first layer being a diffuse plastic sheet (col. 3, line 41; retroreflective layer) and a second layer of a plastic sheet (luminescent layer). Broelemann teaches a placard for an airplane with layers, one of the layers being a clear plastic sheet (abstract; ¶0024). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Kuykendall and Broelemann into the invention of Yoda in order to utilize commonly known durable materials for the placard for even and increased illumination, leading to increased visibility thereof.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US 2001/0053071) in view of Kuykendall (US 6,656,566) as applied to claim 1 above, and further in view of Adams et al. (US 2010/0218405) (Adams).
	Yoda does not teach that the placard is tamper-resistant. Adams teaches a placard which is tamper-resistant (¶0061 and ¶0081). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Adams into the invention of Yoda in order to provide a placard that resists damage in use.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda (US 2001/0053071) in view of Kuykendall (US 6,656,566) and Stokes et al. (US 2002/0015309) (Stokes).
Referring to Claim 12: Yoda teaches a method of retrofitting signage in an aircraft passenger service unit comprising a signage placard with at least a first signage area (Figure 1, #34b) and a second signage area (Figure 1, #34a), wherein the first signage area is arranged and configured to be illuminated by a switchable illumination means in the passenger service unit (¶0042), and wherein the switchable illumination means of the first signage area (Figure 3, #34b) is separated from the second signage area (Figure 3, #34a) by a masking layer (Figure 3, #12a) such that the switchable illumination means does not illuminate the second signage area (¶0036). Yoda does not teach that the second signage area has a photoluminescent material. Kuykendall teaches a safety sign with a placard comprising a first layer, a second layer, and a photoluminescent material provided on at least one of the first or second layers, wherein the placard comprises a signage area which is configured to be illuminated by the photoluminescent material such that at least one icon is illuminated when charged (col. 4, lines 14-18). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Kuykendall into the invention of Yoda in order to provide a safety sign that functions in the event of power failure as is commonly known in the art.
	Yoda does not teach the method step of removing an existing placard and replacing it. Stokes teaches a method step of removing an existing placard and replacing it with a new placard (¶0040; ¶0127). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Stokes into the invention of Yoda in order to effectively and easily replace a placard as needed.
	Referring to Claim 13: Yoda further teaches that the signage placard comprises a clip arranged to cooperate with an aperture in the passenger service unit (Figure 3, #20; ¶0037).
	Referring to Claims 14 and 15: Yoda further teaches that the method further comprises replacing a lighting unit in the passenger service unit with low energy illumination means comprising at least one LED unit (¶0008).
	Referring to Claim 16: Yoda further teaches that the low energy illumination means is arranged to illuminate the at least one icon directly (¶0006).
Response to Arguments
Applicant’s arguments with respect to the claims and the Salter reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Puschmann (US 2006/0181105) discloses a personal service unit in an airplane with structural similarities to that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA N JUNGE whose telephone number is (571)270-7816.  The examiner can normally be reached on M-F, 9AM-6PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTINA N JUNGE/Primary Examiner, Art Unit 3631